Appeal Ordered Withdrawn and Opinion issued July 11,2000                                   '/yd




                                             In The

                                 Court nf Appeals
                        Jftftlj Utatdct nf 5texas at ©alias
                                     No. 05-99-01450-CR
                                     No. 05-99-01451-CR



                          ROBERT DAVTD CLTNGER, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                  Trial Court Cause No. MA96-58303-A & MB99-45440-A


                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                        Fifth Court of Appeals
                                      Case Attorney Address List
                                                                                 Page:    1
                                                                   Date Printed: 07/11/2000


                    Case Number: 05-99-01450-CR Date Filed: 08/31/1999

Style: Clinger, Robert David
       v.

       The State of Texas


Trial Judge:            Clancy, Danny
Trial Court Reporter:          Benton, Robin
Trial Court:            COUNTY CRIMINAL COURT NO 1 Trial County:             DALLAS

APP    Kalen Donnelly
       ATT 005982555
       900 Jackson, ste 600
       Dallas, Tx 75219
       Phone 214/522-0003        / -
       Fax 214/712-5664


STA     William T. (Bill) Hill, Jr.
        ATT 009669000
        ATTN: APPELLATE SECTION
        Frank Crowley Courts Bldg., 10thFL
        133 N. Industrial Blvd. LB 19
        Dallas, TX 75207
        Phone 214/653-3845
        Fax